Mr. Justice Goddard
delivered the opinion of the court.
This writ of error was sued out by the people to review a judgment of the court of appeals in favor of defendants in error-. A motion is made by defendants in error to dismiss the writ, on the ground that a writ of error does not lie at the instance of the people to review a judgment in favor of the defendant in a criminal case. The people predicate the right to a' writ and review upon sec. 15, p. 121, Laws of 1891, which is as follows :
“ Writs of error from, or appeals to, the supreme court,1 shall lie to review every final judgment of the court of appeals in cases which, under this act, might have been taken for review to the supreme court in the first instance. Such writs of error shall be sued out or appeals taken, within sixty days after the rendition of the final judgment and not thereafter. Any case in the court of appeals not within the. final jurisdiction thereof shall be transferred .to the supreme court, upon motion of a defendant in error or appellee, made within such time as such party may be by law or rule of court required to file a brief in the casé, and such case shall be for hearing in the supreme court the same as if originally taken *244there, and all bonds or other obligations shall remain in full force and effect. When any such case is taken to the supreme court all pleadings, abstracts, papers, briefs and other things pertaining to the case shall be transferred to the supreme court, and new briefs and abstracts shall not be required, except by special rule in particular cases. Appeals shall be perfected and writ of error made a supersedeas in the same manner and under the same conditions as in eases brought from other courts.”
The case is one that might, under the act establishing the court of appeals, have been brought to this court for review in the first instance by defendants, and might, under the provisions of the section cited, have been transferred from the court of appeals to this court on motion of the people, if they had elected to do so within the time prescribed. The question therefore presented is, can the people, having submitted to the jurisdiction of that court, after a judgment therein adverse to them, bring that judgment here for review by writ of error.
ik writ of error to review judgments in favor of a defendant in criminal cases does not lie at the instance of the state at common law. Mr. Archbold, speaking of cases wherein a writ of error will lie in England, says judgment must have been given on an indictment; and “ it must be a judgment against the defendant; for there is no instance of error being brought upon a judgment for a defendant after an acquittal.” Archbold’s Crim. Prac. and Pleading, 8th ed., vol. 1, p. 623.
In this country it is almost uniformly held that the writ will not lie at the instance of the state without a statute clearly conferring the right. State v. Jones, 7 Ga. 422; People v. Corning, 2 Comstock, p. 1; Commonwealth v. Cummings, 3 Cushing, 212; State v. Reynolds, 4 Haywood, 110; Commonwealth v. Harrison, 2 Va. Cases, 202; State v. Kemp, 17 Wis. 690; State v. Burns, 18 Fla. 185; State v. Copeland, 65 Mo. 497; People v. Royal, 1 Scammon, 557; United States v. Sanges et al., vol. 12, Supreme Court Rep., p. 609; (s. c., 144 U. S. 310.)
*245The right exists only when conferred by statute, and by “ one expressed in the most plain and unequivocal terms; such as cannot be turned by construction to any other meaning.” State v. Reynolds, supra.
Section 5, page 517 of the judiciary act under consideration in the case of the United States v. Sanges, and upon which the attorney general relied as entitling the government to a review of the judgment of the circuit court quashing an indictment, is as follows :
“ Appeals or writs of error may be taken from the district-courts or from the existing circuit courts direct to the supreme court in the following cases: * * * In any case that involves the construction or application of the Constitution of the United States.”
Mr. Justice Gray, after an extended and thorough review of the decisions upon this question by the courts of England and this country, says :
“The decisions above cited conclusively show that under the common law, as generally understood and administered in the United States, and in the absence of any statute expressly giving the right to the state, a writ of error cannot be sued out in a criminal case after a final judgment in favor of the defendant, whether that judgment has been rendered upon a verdict of acquittal or upon a determination by the court of an issue of law; ” and concludes by referring to the act mentioned in the following language :
“ In none of the provisions of this act, defining the appellate jurisdiction, either of this court or of the circuit court of appeals, is there any indication of an intention to confer upon the United States the right to bring up a criminal case of any grade after judgment below in favor of the defendant.”
The statute under consideration in The State v. Jones, supra, was as follows:
“ All causes of a criminal or civil nature may, for alleged error in any decision, sentence, judgment or decree of any such superior court, be carried up from the counties of the *246■respective districts aforesaid, to the judges of the supreme court, * * * to be by said supreme coúrt revised and determined.”
It will be seen that this statute is as broad and comprehensive in its terms as the act under consideration. The court in that case held that the act above cited did not authorize a review of criminal cases at the instance of the state. In speaking of the act it said:
“ It certainly asserts that all causes of a criminal nature may be carried up to the supreme court, but it does not declare by whom — it does not say by the state. If, however, it be conceded that it confers the right equally upon the state and the defendant, yet this generality of meaning is qualified by subsequent provisions, so as, by fair implication, to limit the right to the defendant. In prescribing the manner in which decisions, etc.', in criminal cases shall be taken up, provision is made applicable to the defendant — none is made for the state, eo nomine, and that made for the defendant is not applicable to the state. The inference from these facts is irresistible, that the law does not in any of its provisions, contemplate the state; and that it leaves the state, in this regard, subject to the general law.” 7 Ga., p. 426.
In like manner the general language used in section 15 of the act establishing the court of appeals is qualified and limited by the law then in force, providing for writs of error in criminal cases to other courts. The latter clause of the section expressly provides that “ Appeals shall be perfected and writ of error made a supersedeas in the same manner and under the same conditions as in cases brought from other courts.”
By reference to the act wherein such conditions are prescribed, section 972, page 865 of the General Statutes, it will be seen that the same are made applicable to the defendant, and not to the state; and, notwithstanding the writ is in express terms by that section made a writ of right and issues, of course, in all criminal cases not capital, it has always been recognized as a right conferred only upon the defendant.
*247The statute under consideration was enacted to establish the court of appeals and define its jurisdiction, and no intent is manifested therein to change the practice in either civil or criminal cases, but its whole tenor and effect is to provide for the exercise of that jurisdiction in' conformity with the general procedure and practice then existing, so far as it is applicable, and the general terms therein used should be read in the light of that purpose.
Section 1 of the act reads as follows:
“ No writ of error from, or appeal to, the supreme court shall lie to review the final judgment of any inferior court, unless the judgment, or in replevin, the value found exceeds two thousand five hundred dollars, exclusive of costs. * * * ”
If the literal terms of this section are to prevail, the controversy is at an end, and the writ must be quashed. By construction alone can its issuance be said not to be in conflict with the terms of this section. It is only by restricting its language to civil cases that the jurisdiction of the supreme court in any criminal case can be upheld; it is conceded that the language should be so restricted when considered in connection with the other parts of the act. ¡
Something is predicated mpon the fact that the jurisdiction of the court of appeals, as defined in section 4 of the act, is not final in criminal cases. • The same is true of the district courts of the state. They are not courts of final jurisdiction; but, under the accepted doctrine for thirty years in this state, their judgments are final in criminal cases, as far as a review by the people is concerned. Its provisions pertinent to this inquiry are as follows:
“ Sec. 4. The said court shall have jurisdiction—
“ First — To review the final judgments of inferior courts of record in all civil cases and in all criminal cases not capital. * * * ' ¡
“ Third — It shall-have jurisdiction, not final, in cases where the controversy involves a franchise or freehold, or where the construction of a provision of the constitution of the state, or of the United States, is necessary to the decision of the *248case, also, in criminal cases. * * * Writs of error from, or appeals to, the court of appeals shall lie to review final judgments, within the same time and in the same manner as is now or may hereafter be provided by law for such reviews by the supreme court.”
If its general terms are not to be restricted, the people can, on writ of error, review in the court of appeals all judgments of the district courts in favor of defendants in criminal cases —a conclusion that no one will accept.
Reading this statute in the light of the common law, the prior statutes of this state, and the accepted practice thereunder, we think it is clear that the legislature intended, by the language used in section 15, to provide for writs of error to the court of appeals under the same conditions and at the instance of the same parties entitled to the wait to other courts, as provided by the then existing law. We find no intention therein expressed to confer the right upon the state and thereby establish an anomalous practice, and one in contravention of those maxims of our law that experience has found necessary for the protection of the citizen against arbitrary power.
Writ of error dismissed for want of jurisdiction.